                                                                       FILED
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                        j~;_ 08 2019
                          MISSOULA DIVISION                             Clerk, U.S Courts
                                                                        District Of Montana
                                                                         Missoula Division


 UNITED STATES OF AMERICA,
                                                 CR 19- 12- M- DLC
                     Plaintiff,

        vs.                                       ORDER

 MATTHEW CURTIS OLSON,
 aka Matti Curtis,

                     Defendant.


      Before the Court are the United States' Unopposed Motions to Quash Writ

of Habeas Corpus (for testimony). (Docs. 53 & 55.)

      IT IS ORDERED that the motions (Docs. 53 & 55) are GRANTED.

      IT IS FURTHER ORDERED that the Writ of Habeas Corpus (for testimony)

directing the Warden of the Montana State Prison, Deer Lodge, Montana, the

Warden of Passages Women' s Center, Billings, Montana, and Rod Ostermiller,

United States Marshal for the District of Montana, to produce Ashley Marie

McCormack before the Court at the Russell Smith U.S. Courthouse at Missoula,

Montana, at 9:00 a.m. on July 22, 2019 (Doc. 46) IS HEREBY QUASHED.

      IT IS FURTHER ORDERED that the Writ of Habeas Corpus (for testimony)

directing the Warden of the Montana State Prison, Deer Lodge, Montana, and Rod

Ostermiller, United States Marshal for the District of Montana, to produce Travis
                                       - 1-
L. Golden, before the Court at the Russell Smith U.S. Courthouse at Missoula,

Montana, at 9:00 a.m. on July 22, 2019 (Doc. 44) IS HEREBY QUASHED.

      DATED this 8th day of July, 2019.




                                 Dana L. Christensen, Chief istrict Judge
                                 United States District Court




                                      -2-
